Per Curiam. On December 19, 2002, we issued an order for Kenneth George Fuchs to appear before this court at 9:00 a.m., Thursday, January 23, 2003. The purpose of our order was for Mr. Fuchs to show cause why he should not be held in contempt for willfully disobeying orders issued by this court’s Committee on Professional Conduct on September 3, 2002.  Mr. Fuchs appeared before this court on January 23, 2003. At that time, he entered a plea of not guilty and requested that a master be appointed to determine the facts. We hereby appoint the Honorable John Plegge as a master to conduct a hearing to permit the Committee and Mr. Fuchs the opportunity to present their respective charges and defenses. To facilitate this matter, we direct Mr. Fuchs to bring with him to the hearing the complete records of his attorney trust account, as previously requested in the Committee’s petition filed on November 15, 2002. After the hearing, we direct the master to make findings of fact and file them with this court. Upon receiving the master’s findings, we will decide whether Mr. Fuchs should be held in contempt. It is so ordered.